 1                              UNITED STATES DISTRICT COURT
 2
 3                           NORTHERN DISTRICT OF CALIFORNIA
 4
 5   UNITED STATES OF AMERICA,
 6                                            )
 7             Plaintiff,                     )
 8                                            )
 9             vs.                            )        CR-11-00555-EJD
10                                            )
11   IZAEUS ANTHONY BANDA                     ) STIPULATED MOTION AND PROPOSED
12                                            ) ORDER TO RESCHEDULE PRELIMINARY
13                                            ) REVOCATION HEARING
14                                            ) OF FEBRUARY 13, 2020
15             Defendant.                     )
16                                            ) Preliminary Revocation Hearing
17                                            ) Scheduled for February 13, 2020 before
18                                            ) US Magistrate Judge Susan Van Kevlen van Keulen
19   ______________________________

20

21             COMES NOW, Defendant Izaeus Anthony Banda (Banda), and moves the

22   Court to reschedule the February 13, 2020 Preliminary Revocation Hearing to March 5,

23   2020 at 1:30pm before United States Magistrate Judge Susan Van Kevlen, to provide

24   additional time for undersigned counsel to prepare a response to the Amended Petition

25   For Summons For Person Under Supervision. (DOC #37)

26             Daniel Kaleba, counsel for Plaintiff, stipulates to this request pursuant to his email

27   of February 4, 2020. US Probation Officer Juan Ramirez also concurs with this request to

28   reschedule.

29             Accordingly, Defendant Banda prays the Court reschedule the February 13, 2020

30   hearing to March 5, 2020 at 1:30pm in accordance with the proposed Order submitted

31   hereto.

32                                                    Respectfully submitted,


                                                                                                   1
 1                                                 /s/ David L. Plotsky
 2                                                 Plotsky and Dougherty, PC
 3                                                 Attorney for Defendant
 4                                                 122 Girard, S.E.
 5                                                 Albuquerque, New Mexico, 87106
 6                                                 Corralitos, CA 95076
 7                                                 505-268-0095 (fax) 505-266-9585
 8                                                 plotskylaw@gmail.com
 9

10

11

12

13

14

15

16

17

18   I hereby certify that I e-mailed this pleading to counsel of record on this 6th day of

19   February, 2020:

20   Daniel Kaleba
21   United States Attorney’s Office
22   San Jose Division
23   150 Almaden Blvd., Suite 900
24   San Jose, CA 95113
25   408-535-5053
26
27   USPO
28   Attn: Juan Ramirez
29   280 S. 1st Street
30   #160
31   San Jose, CA 95116
32
33   /s/ David L. Plotsky
34   David L. Plotsky
35

                                                                                              2
 1                           UNITED STATES DISTRICT COURT
 2
 3                        NORTHERN DISTRICT OF CALIFORNIA
 4
 5   UNITED STATES OF AMERICA,
 6                                          )
 7          Plaintiff,                      )
 8                                          )
 9          vs.                             )        CR-11-00555-EJD
10                                          )
11   IZAEUS ANTHONY BANDA                   ) PROPOSED ORDER RESCHEDULING
12                                          ) PRELIMINARY REVOCATION HEARING
13                                          ) OF FEBRUARY 13, 2020
14          Defendant.                      ) TO MARCH 5, 2020 AT 1:30 PM
15                                          )
16                                          ) Preliminary Revocation Hearing Scheduled
17                                          ) for February 13, 2020
18   ______________________________

19
20      (PROPOSED) ORDER RESCHEDULING PRELIMINARY REVOCATION

21          HEARING OF FEBRUARY 13, 2020 TO MARCH 5, 2020 AT 1:30 PM

22          THIS MATTER having come before the Court on the Motion of the

23   Defendant, the Court being advised in the circumstances of this matter; it

24   appearing that good grounds exist for the granting of this Motion; the Motion is

25   well taken and should be granted;

26          IT IS THEREFORE ORDERED that the scheduled Preliminary Revocation

27   Hearing of February 13, 2020 will be rescheduled to March 5, 2020 at 1:30pm. before Magistrate
     Judge Virginia K. DeMarchi, Ct.#2, 5th Floor.
28

29      Date: 2/6/2020              ________________________________

30                                  HON. SUSAN VAN KEVLEN van Keulen
31                                  US MAGISTRATE COURT JUDGE




                                                                                                 3
